COVINGTON David L. Kornblau

BEIJING BRUSSELS DUBAI FRANKFURT JOHANNESBURG
LONDON LOS ANGELES NEW YORK PALO ALTO
SAN FRANCISCO SEOUL SHANGHAI WASHINGTON

Covington & Burling LLP

The New York Times Building
620 Eighth Avenue

New York, NY 10018-1405

T +1212 8411084
dkornblau@cov.com

February 5, 2020

BY ECF

The Honorable William F. Kuntz, II
United States District Court
Eastern District of New York

225 Cadman Plaza East

Brooklyn, NY 11201

SEC v. Middleton et al., Case No. 19-cv-04625 (WFK)
Dear Judge Kuntz:

My Covington colleagues Christopher Y.L. Yeung, Teresa T. Lewi, and I have
appeared on behalf of the defendants in the above-referenced action. We respectfully
request entry of an order directing the Clerk to withdraw our appearances from the
docket and our names from the Court's ECF distributions related to this case.

Our withdrawal will not affect any pending deadlines or occasion any delays, as
the case concluded with respect to the defendants by entry of a Final Judgment on
November 1, 2019 (Docket No. 61). The defendants have consented to our withdrawal.

I further certify that no retaining or charging liens have been asserted in
connection with our withdrawal.

Thank you for your consideration.

Respectfully submitted,

s/ David L. Kornblau
David L. Kornblau

ce: Counsel of Record (by ECF)

 
